WENDY S. NEWELL, M.D., Defendant Below, Appellant,
v.
AURORA A. HAUF, Plaintiff Below, Appellee.
No. 77, 2010.
Supreme Court of Delaware.
Submitted: February 19, 2010.
Decided: February 23, 2010.
Before HOLLAND, JACOBS and RIDGELY, Justices.

ORDER
JACK B. JACOBS, Justice.
This 23rd day of February 2010, it appears to the Court that:
(1) Defendant/appellant, Wendy S. Newell, M.D. ("Newell"), has petitioned this Court, pursuant to Supreme Court Rule 42 ("Rule 42"), to appeal from the Superior Court's February 1, 2010 oral denial, after briefing and argument, of Newell's motion for summary judgment. It appears that Newell's motion for summary judgment sought to dismiss the plaintiff/appellee's medical negligence complaint on the basis that the complaint is barred by the statute of limitations.[1] By order dated February 18, 2010, the Superior Court denied Newell's application for certification of the interlocutory appeal.
(2) Applications for interlocutory review are addressed to the sound discretion of this Court and are granted only in exceptional circumstances. The Court has considered the issue on appeal (as presented in the application for certification, the response, and the Superior Court's February 18 denial) according to the criteria set forth in Rule 42. We have concluded that exceptional circumstances as would merit review of the interlocutory order do not exist in this case.
NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory appeal is REFUSED.
NOTES
[1]  It does not appear that a transcript of the Superior Court's February 1, 2010 hearing and ruling was prepared for the purpose of this petition for interlocutory review.